Case: 6:10-cr-00011-CHB-HAI Doc #: 52 Filed: 03/16/21 Page: 1 of 4 - Page ID#: 147




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

  UNITED STATES OF AMERICA,                         )
                                                    )
          Plaintiff,                                )     Criminal Action No. 6:10-CR-11-CHB
                                                    )
  v.                                                )
                                                    )    ORDER ADOPTING MAGISTRATE
  JAMES EDWARD BLEVINS,                             )      JUDGE’S RECOMMENDED
                                                    )           DISPOSITION
          Defendant.                                )

                                        ***   ***       ***   ***
        This matter is before the Court on the Recommended Disposition filed by United States

Magistrate Judge Hanly A. Ingram, [R. 50]. The Recommended Disposition addresses the United

States Probation Office’s (“USPO”) Supervised Release Violation Report (“the Report”) which

alleges three violations of the conditions of Defendant James Edward Blevins’s supervised

release. Id. at 1–2. For the reasons set forth below, the Court will adopt the Magistrate Judge’s

Recommendation and will find Blevins guilty of all three violations.

       Concerning Violation #1, the Report alleges that Blevins tested positive for Suboxone,

and he also admitted to using Suboxone. Id. at 1. The Report alleges that this violates two

conditions of Blevins’s release: the condition prohibiting unlawful use or possession of a

controlled substance and the condition prohibiting use of a controlled substance except as

prescribed by a physician. Id. at 2. The violation of these two conditions constitute Violation #1,

which is a Grade C violation. Violation #2 is also based on Blevins’s use of suboxone, which

violates the condition prohibiting commission of another federal, state, or local crime. Id.

Violation #2 is a Grade B violation. Id. Violation #3 is based on the probation officer’s January

22, 2021 visit to Blevins’s home, wherein the office observed George Patrick, a felon currently

                                                -1-
Case: 6:10-cr-00011-CHB-HAI Doc #: 52 Filed: 03/16/21 Page: 2 of 4 - Page ID#: 148




on supervised release. Id. This violates the condition that Blevins refrain from associating with

another felon without permission. Id. The Court conducted an initial hearing on these charges on

February 1, 2021, and Blevins was remanded to the custody of the United States Marshal. Id.;

see also [R. 45]. The Court conducted a final hearing on February 22, 2021. [R. 50, p. 2; R. 49]

At the final hearing, Blevins entered a knowing, voluntary, and intelligent stipulation to all three

violations. [R. 50, pp. 2–3; R. 49] In doing so, he admitted to the factual basis for each of the

violations. [R. 50, p. 3] The Magistrate Judge considered this stipulation and found that the

United States established all three violations under the standard set forth in 18 U.S.C. § 3583(e).

        The Magistrate Judge next considered the gravity of the underlying offense of conviction

and Blevins’s criminal history, and concluded that Defendant’s sentencing range under the

Sentencing Guidelines (Revocation Table of Chapter Seven) is twelve to eighteen months. Id.

The Magistrate Judge also noted that no maximum term of supervised release applied in this

case. Id. at 4.

        The Magistrate Judge next turned to the arguments made by the parties. Id. The United

States requested revocation with twelve months of imprisonment, followed by completion of

Blevins’s existing period of supervised release. Id. In making this argument, the United States

acknowledged Blevins’s positive aspects, but also noted his past history of violence and the

violent past of Patrick, the felon found in Blevins’s home. Id. at 5. Blevins, on the other hand,

requested that he be released and sent to substance-abuse treatment. Id.

        Having reviewed the record and the arguments of counsel, the Magistrate Judge

considered all of the statutory factors imported into the 18 U.S.C. § 3583(e) analysis, as well as

the applicable Sentencing Guidelines range. Id. at 6. The Magistrate Judge found that, under 18

U.S.C. § 3583(g)(1), revocation was mandatory, unless a suitable treatment option (or Blevins’s



                                                -2-
Case: 6:10-cr-00011-CHB-HAI Doc #: 52 Filed: 03/16/21 Page: 3 of 4 - Page ID#: 149




record of involvement in treatment), warranted treatment in lieu of revocation under § 3583(d).

Id. The Magistrate Judge noted that Blevins’s suboxone use appeared to be an isolated incident,

and it did not appear that he suffered from a serious drug addiction. Id. Accordingly, the

§ 3583(d) exception was not applicable, and revocation was mandatory. Id. The Magistrate Judge

also noted that, even if revocation were not mandatory, revocation would be appropriate due to

the nature of the violations. Id. at 7. The Magistrate Judge considered the nature and

circumstances of Blevins’s conviction, his history and characteristics, the need to deter criminal

conduct and protect the public, and the opportunity for education and treatment, and ultimately

recommended that a sentence of twelve months and a day of imprisonment, followed by

continuation of his existing period of supervision, with no new conditions Id.

       The Magistrate Judge’s Recommended Disposition advised the parties that any objections

must be filed with fourteen days. Id. at 9. The time to file objections has passed, and neither

party has filed any objections to the Recommended Disposition nor sought an extension of time

to do so. Instead, Blevins filed a Waiver of Allocution. [R. 51]

       Generally, this Court must make a de novo determination of those portions of the Report

& Recommendation to which objections are made. 28 U.S.C. § 636(b)(1). When no objections

are made, this Court is not required to “review . . . a magistrate’s factual or legal conclusions,

under a de novo or any other standard.” See Thomas v. Arn, 474 U.S. 140, 151 (1985). Parties

who fail to object to a Magistrate Judge’s recommended disposition are also barred from

appealing a district court’s order adopting that recommended disposition. United States v. White,

874 F.3d 490, 495 (6th Cir. 2017); United States v. Walters, 638 F.2d 947, 949–50 (6th Cir.

1981). Nevertheless, this Court has examined the record and agrees with the Magistrate Judge’s

Recommended Disposition. Accordingly, the Court being otherwise sufficiently advised,



                                                -3-
Case: 6:10-cr-00011-CHB-HAI Doc #: 52 Filed: 03/16/21 Page: 4 of 4 - Page ID#: 150




      IT IS HEREBY ORDERED as follows:

   1. The Magistrate Judge’s Report & Recommendation [R. 50] is ADOPTED as the opinion

      of this Court;

   2. Defendant is found GUILTY of all three violations.

   3. Defendant’s supervision is REVOKED.

   4. Defendant is SENTENCED to a term of incarceration of twelve months and one day,

      followed by the continuance of his existing period of supervised release, with no

      extension and no new conditions, set to expire on August 15, 2027.

   5. If possible, Defendant SHALL be placed at FMC Lexington or the facility closest to his

      family.

   6. Defendant SHALL ATTEND an in-court status conference six months after release from

      prison. The USPO must contact the Magistrate Judge following Defendant’s completion

      of confinement for the purpose of scheduling a status conference for an update on his

      welfare.

   7. Judgment shall enter promptly.

   This the 16th day of March, 2021.




                                             -4-
